UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6444


DONALD LEE HINTON,

                    Plaintiff - Appellant,

             v.

DANIEL CALHOUN, MD; P. MCCABE,

                    Defendants - Appellees,

             and

(FIRST NAME UNKNOWN) EASTER, Medical Technician LVCC,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00222-JAG-RCY)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Lee Hinton, Appellant Pro Se. Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Lee Hinton seeks to appeal the district court’s order granting one

defendant’s motion for summary judgment in this 42 U.S.C. § 1983 (2012) action. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Hinton seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny the motion

to amend and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2